Citation Nr: 1538214	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  13-21 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) with major depressive disorder, currently rated as 50 percent disabling.

2.  Entitlement to service connection for a right knee disorder, including as secondary to a service-connected left knee disability.

3.  Entitlement to service connection for a low back disorder, including as secondary to a service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Harry J. Binder, Attorney


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2010 and June 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The Board notes that in April 2011, within one year of the November 2010 rating decision on appeal, the RO received new evidence, including a written statement from the Veteran's wife and VA medical records.  As this evidence was not previously of record at the time the November 2010 rating decision was issued, it did not become final, and thus is the proper rating decision on appeal.  See 38 C.F.R. § 3.156(b).

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a right knee disorder and a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period the Veteran's PTSD with major depressive disorder has been productive of occupational and social impairment with deficiencies in most areas; however, it has not been productive of total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for a disability rating of no more than 70 percent for PTSD with major depressive disorder have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  These notice requirements were accomplished in a letter sent in February 2011.  

With respect to the duty to assist, the Board notes that all available pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been associated with the claims folder.  38 U.S.C.A. § 5103A (West 2014).  

In addition to obtaining pertinent records, the AOJ has assisted the Veteran by affording him VA examinations in support of his claim in September 2010, September 2011 and April 2013 that evaluated the nature, extent, severity and manifestations of his PTSD with major depressive disorder by conducting a complete physical examination/interview, recording his subjective complaints, and offering opinions as appropriate.  Thus, the Board finds that this examination is adequate for ratings purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not alleged that his disability has worsened in severity since the most recent VA examination, and his treatment records do not indicate a worsening.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for an increased rating and no further examination is necessary.  

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist such that appellate review may proceed without prejudice to the Veteran.

II.  Increased Rating

The Veteran seeks an increased rating for his service-connected PTSD with major depressive disorder, currently rated as 50 percent disabling.  For the reasons set forth below, the Board finds that he is entitled to a schedular rating of no more than 70 percent for his service-connected psychiatric disability throughout the appeal period. 

      A.  Applicable Law

The Veteran's PTSD with major depressive disorder is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2015).  Ratings are assigned according to the manifestation of particular symptoms.  Pursuant to 38 C.F.R. § 4.130 relating to rating mental disorders, including PTSD, a 70 percent rating will be assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating will be assigned for total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.   

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Rating Schedule, but all symptoms of a claimant's condition that affect the level of occupational and social impairment.  

The Board also considers the Veteran's Global Assessment of Function (GAF) scores assigned during the course of the appeal.  The GAF is a scale indicating the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  A GAF score between 31 and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed person avoids friends, neglects family, and is unable to work).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  DSM-IV; see Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

	B.  Schedular Rating

The preponderance of the evidence supports a finding that the Veteran's disability picture for PTSD has more nearly approximated occupational and social impairment with deficiencies in most areas (such as work, school, family relations, judgment, thinking, or mood) during the appeal period.   

The record shows that throughout the appeal period, the Veteran's PTSD symptomatology has been primarily marked by poor concentration; impairment of recent memory; lack of attention; difficulty with simple and complex commands; poor sleep with frequent waking due to nightmares; significant and continuous depression, irritability and anxiety; markedly diminished interest for participating in activities; disturbances of motivation and mood; low energy; feelings of detachment or estrangement from friends and family; restricted range of affect; outbursts of anger; an inability to establish and maintain effective social relationships; flashbacks; panic attacks multiple times per week; hypervigilance; paranoia and exaggerated startle response.  See September 2010, September 2011 and April 2013 VA Examination Reports; see also VA Medical Records; March 2013 Written Statement from Veteran.  Moreover, the Veteran has reported intermittent suicidal thoughts, obsessional rituals of checking to make sure doors and windows are locked, and neglect of personal appearance and hygiene, as evidenced by his not showering for days at a time.  The September 2010 VA examiner noted that during the examination, the Veteran had a "scruffy, somewhat unkempt look."  The Veteran reported at that examination that he only takes a bath or a shower every three to four days, and his supervisor noted in a written statement that the Veteran reports to work at times without shaving or combing his hair.  See id; see also May 2010 Written Statement of M.G.   

Additionally, the evidence of record shows that the Veteran's psychiatric symptoms have affected his ability to adapt to stressful situations, both at work and at home.  See January 2010 VA Mental Health Record.  The Veteran has reported that he has had to leave work early multiple times a week because of his anxiety and irritability.  See September 2011 VA Examination Report.  His co-worker reported that his seeming inability to handle stress has caused a change in attitude, and he has exhibited explosive outbursts on occasion.   See May 2010 Written Statement of B.R.   His supervisor also reported that the Veteran's work performance has deteriorated, stating that he does not remember things, needs to have instructions repeated, lacks organization and takes more time off than he has previously.  See May 2010 Written Statement of M.G.  The Veteran's wife reports that he has difficulty assisting her with grocery shopping because he "cannot get out of the store fast enough."  See April 2011 Written Statement of K.P.  

The Veteran's symptoms have not only interfered with his ability to work, but have also negatively impacted his familial and social relationships, making him withdrawn from family and friends.  The September 2010 VA examiner opined that the Veteran's psychiatric symptoms cause impairments in multiple areas, including family relations, mood and memory, and the Veteran's treating physicians have submitted statements confirming that the Veteran's symptoms severely impact his occupational and social functioning.  See October 2014 Written Statement of Dr. S.C.; see also May 2010 and May 2011 Written Statements of Dr. G.R; March 2011 Written Statement of Dr. M.T.  Moreover, the GAF scores assigned by his VA treating providers during the appeal period have consistently been between 40 and 50, with only three instances in which a score above 50 was assigned.  See December 2008 to July 2013 VA Medical Records.  As noted above, a GAF score between 31 and 40 indicates impairment in reality testing or communication, while GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  These GAF scores support a 70 percent rating, as they reflect a serious impairment in social and occupational functioning, which is contemplated by that rating.  Thus, the evidence of record supports a 70 percent rating for his PTSD throughout the appeal period.

The preponderance of the evidence is against a finding that the Veteran has exhibited a total occupational and social impairment based on the symptoms associated with the 100 percent rating, or symptoms of a similar type or degree, at any point during the appeal period.  At all examinations and treatment sessions he was alert, oriented to time and place, and exhibited normal speech and affect.  Even though he was noted to have an unkempt appearance at times and reported that he did not shower or bath for several days, he was found to be appropriately dressed and groomed on most occasions.  He did not report any persistent delusions or hallucinations, and the examiners and health care providers noted no gross impairment in thought processes, communication, or behavior.  Although he exhibited impairment with recent and immediate memory, he did not show impairment of his long term memory, or memory loss for names of close relatives or his own occupation or name.  In addition, although he reported thinking of suicide on a couple of occasions, he did not report any specific plan to harm himself and further reported on numerous occasions that he did not have any suicidal thoughts.  Moreover, while the Veteran has exhibited persistent anger and irritability, none of his treating providers have indicated that he may be a danger to others.  

Additionally, the preponderance of the evidence shows that Veteran has not exhibited total occupational and social impairment throughout the appeal period.  Although he was found to have an inability to establish and maintain relationships, he has continued working full time and has remained married to his wife for a number of years.  The Veteran also reported having one friend from high school with whom he speaks every two or three months.  See September 2010 VA Examination Report.  Thus, while he has exhibited a severe occupational and social impairment, the evidence of record shows that the Veteran has not exhibited a total occupational and social impairment throughout the appeal period.   In sum, the evidence of record does not support a finding that the Veteran has exhibited cognitive and social impairment that render him totally occupationally and socially impaired as a result of the type of symptoms listed in the general rating schedule and/or symptoms of a similar degree.  As such, the preponderance of the evidence shows that the Veteran's psychiatric symptomatology does not more closely approximate the criteria for a 100 percent rating under the general rating schedule for psychiatric disorders.  

      C.  Extraschedular Consideration and Unemployability

The evidence shows that the Veteran's PTSD symptomatology does not warrant referral for an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1)(2015).  The threshold element for an extraschedular rating, "an exceptional disability picture," is met where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disabilities.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Here, the schedular rating criteria reasonably contemplate the Veteran's symptoms, as set forth in detail above.  The rating criteria also provide for additional or more severe symptoms than currently shown by the evidence.  See 38 C.F.R. § 4.130.  Therefore, the Board finds that the Veteran does not present an exceptional or unusual disability picture such that referral for consideration of an extraschedular rating is warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  Here, the Veteran's service-connected disabilities include PTSD with major depressive disorder, a left knee disability, bilateral hearing loss, tinnitus and hemorrhoids.  After applying the benefit of the doubt under of Mittleider as noted above, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) is not reasonably raised by the record pursuant to Rice v. Shinseki because the evidence shows that the Veteran is gainfully employed.    


ORDER

Subject to the law and regulations governing payment of monetary benefits, a rating of 70 percent, but no higher, for PTSD is granted throughout the appeal period.    


REMAND

The Veteran was provided with a VA examination and opinion in connection with his right knee and low back disorders in October 2011.  Although the VA examiner opined that the Veteran's right knee and low back disorders were not caused by his service-connected left knee disability, the examiner did not address whether these conditions were aggravated by his service-connected disability.  This is significant because in El-Amin v. Shinseki, 26 Vet.App. 136 (2013), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  Consequently, the Board finds that a remand is required to obtain an addendum opinion addressing aggravation.  

The Board notes that the Veteran's treating physician opined that he has had an abnormal gait for many years "secondary to his low back and chronic left knee pain," and that his right knee disorder is secondary to his abnormal gait.  See January 2015 Opinion Letter from Dr. A.P.  This opinion alone is insufficient to support his claim, however, because his low back disorder is not yet service connected.  Moreover, the Board notes that another of the Veteran's treating physicians opined that "[t]here is a good probability that the [Veteran's] lower spine issues have been exacerbated with his knee conditions."  See March 2011 VA Medical Record.  This opinion is also inadequate because there is no rationale given.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  On remand, the examiner providing an addendum opinion should review and address these opinions.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and private treatment records concerning the Veteran's treatment for his right knee and low back disorders.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his right knee and/or low back symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating any additional pertinent evidence with the claims folder, obtain an addendum opinion addressing the etiology of the Veteran's right knee and low back disorders.  A new examination of the Veteran should be obtained if the examiner deems it necessary.  The entire claims file must be reviewed by the examiner.  

Following a review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's right knee and/or low back disorders are aggravated by his service-connected left knee disability.  In providing a response, the examiner should specifically address: (1) the March 2011 VA examiner's finding that the Veteran has a varus deformity of the knee and a moderate antalgic gait; (2) the opinion of Dr. A.I. that "there is a good probability that the patient's lower spine issues have been exacerbated by his knee conditions" (March 29, 2011 VA Medical Record); and (3) the January 2015 opinion provided by the Veteran's treating doctor (Dr. A.P.).

The examiner is advised that the term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.

4.  Then readjudicate the remanded claims.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


